Exhibit 10.04

ORACLE CORPORATION AMENDED AND RESTATED

2000 LONG-TERM EQUITY INCENTIVE PLAN

(as of November 15, 2017)

SECTION 1. Purpose. This Amended and Restated 2000 Long-Term Equity Incentive
Plan (“Plan”) is established as a compensatory plan to enable Oracle Corporation
(the “Company”) to provide an incentive to eligible employees, officers,
independent consultants, directors who are also employees or consultants, and
advisers whose present and potential contributions are important to the
continued success of the Company; to afford such persons an opportunity to
acquire a proprietary interest in the Company; and to enable the Company to
continue to enlist and retain in its employ the best available talent for the
successful conduct of its business. It is intended that this purpose will be
effected through the granting of (a) stock options, (b) stock purchase rights,
(c) stock appreciation rights and (d) long-term stock awards.

SECTION 2. Definitions. As used herein, the following definitions shall apply:

 

  (a) “Affiliate” of any person means any entity that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, such person, where “control” (including the terms
“controlled by” and “under common control with”) means the possession, direct or
indirect, of the power to cause the direction of the management and policies of
the entity, whether through the ownership of voting securities, by contract or
otherwise.

 

  (b) “Applicable Laws” means the legal requirements relating to the
administration of stock plans under U.S. state corporate laws, U.S. federal and
state securities laws, the Code, any stock exchange or consolidated stock price
reporting system on which prices for the Common Stock are quoted at any given
time, and the analogous applicable laws of any other country or jurisdiction
where Options, Rights or Long-Term Stock Awards or shares of Restricted Stock
are granted under the Plan.

 

  (c) “Award Document” any grant notice, agreement or other document between the
Company and a Participant evidencing the terms and conditions of an award
granted under the Plan.

 

  (d) “Board” means the Board of Directors of the Company.

 

  (e) “Change of Control” shall mean the first to occur of:

 

  (i) an individual, corporation, partnership, group, associate or other entity
or “person”, as such term is defined in Section 14(d) of the Exchange Act, other
than the Company or any employee benefit plan(s) sponsored by the Company, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of 50% or more of the combined voting power of the
Company’s outstanding securities ordinarily having the right to vote at
elections of directors;

 

  (ii) individuals who constitute the Board of Directors of the Company on the
effective date of the Plan (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided that any Approved Director, as
hereinafter defined, shall be, for purposes of this subsection (ii), considered
as though such person were a member of the Incumbent Board. An “Approved
Director”, for purposes of this subsection (ii), shall mean any person becoming
a director subsequent to the effective date of the Plan whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least three-quarters of the directors comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee of the Company for director), but shall not
include any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of an individual, corporation, partnership, group, associate or other entity or
“person” other than the Board; or

 

  (iii)

the consummation of (A) a merger or consolidation involving the Company other
than with a wholly-owned subsidiary and other than a merger or consolidation
that would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 65% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding

 

1



--------------------------------------------------------------------------------

  immediately after such merger or consolidation, or (B) a sale, exchange or
other disposition of all or substantially all of the assets of the Company.

 

  (f) “Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

  (g) “Committee” means the Committee or Committees referred to in Section 5 of
the Plan. If at any time no Committee shall be in office, then the functions of
the Committee specified in the Plan shall be exercised by the Board.

 

  (h) “Common Stock” or “Shares” means the Common Stock, $.01 par value per
share, of the Company.

 

  (i) “Company” means Oracle Corporation, a corporation organized under the laws
of the state of Delaware, or any successor corporation.

 

  (j) “Covered Employee” means an individual who is either a “covered employee”
or expected by the Committee to be a “covered employee,” in each case within the
meaning of Section 162(m)(3) of the Code.

 

  (k) “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

 

  (l) “Disability” means a disability, whether temporary or permanent, partial
or total, within the meaning of Section 22(e)(3) of the Code, as determined by
the Committee.

 

  (m) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

  (i) if such Common Stock shall then be listed on a national securities
exchange (including the New York Stock Exchange), the last reported sale price
or, if no such reported sale takes place on any such day, the average of the
closing bid and asked prices on the principal national securities exchange
(including the New York Stock Exchange) on which the Common Stock is listed or
admitted to trading, or

 

  (ii) if such Common Stock shall not be listed on the New York Stock Exchange
nor listed or admitted to trading on another national securities exchange, then
the average of the closing bid and asked prices, as reported by The Wall Street
Journal for the over-the-counter market, or

 

  (iii) if none of the foregoing is applicable, then the Fair Market Value of a
share of Common Stock shall be determined in good faith by the Board of
Directors of the Company in its discretion.

 

  (n) “Grant” shall mean an instrument or agreement evidencing an Option, Right
or Long-Term Stock Award granted hereunder, in written or electronic form, which
may, but need not, be executed or acknowledged by the recipient thereof.

 

  (o) “Insider” means an executive officer or director of the Company or any
other person whose transactions in Common Stock are subject to Section 16(b) of
the Exchange Act.

 

  (p) “Long-Term Stock Award” means an award under Section 9 below. A Long-Term
Stock Award includes stock bonus and unit awards. A stock bonus is a right to
receive shares of Common Stock that is subject to time and/or performance
restrictions. A unit award shall be similar to the stock bonus award, except
that no shares of Common Stock are actually awarded at grant; the recipient is
granted a right to receive shares of Common Stock in the future once certain
time and/or performance factors are met.

 

  (q) “Option” means any option to purchase shares of Common Stock granted
pursuant to Section 6 below.

 

  (r) “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company if, at the time of the granting of
an award under the Plan, each of such corporations other than the Company owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain.

 

  (s) “Participant” means an individual who has been granted an Option, Right or
Long-Term Stock Award under the Plan.

 

  (t) “Plan” means this 2000 Long-Term Equity Incentive Plan, as hereinafter
amended from time to time.

 

  (u) “Purchase Agreement” shall have the meaning specified in Section 8.

 

2



--------------------------------------------------------------------------------

  (v) “Restricted Stock” means shares of Common Stock acquired pursuant to a
grant of Stock Purchase Rights under Section 8 below.

 

  (w) “Right” means and includes Stock Appreciation Rights and Stock Purchase
Rights granted pursuant to the Plan.

 

  (x) “Stock Appreciation Right” or “SAR” means an award made pursuant to
Section 7 below, which right permits the recipient to receive cash equal to the
difference between the Fair Market Value of Common Stock on the date of grant of
the Stock Appreciation Right and the Fair Market Value of Common Stock on the
date of exercise of the Stock Appreciation Right.

 

  (y) “Stock Purchase Right” means an award made pursuant to Section 8 below,
which right permits the recipient to purchase Common Stock pursuant to a
restricted stock purchase agreement entered into between the Company and the
Participant.

 

  (z) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if, at the time of granting an
award under the Plan, each of the corporations other than the last corporation
in the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.

 

  (aa) “Substitute Awards” shall mean an Option, Right or Long-Term Stock Award
granted in assumption of or in substitution for, outstanding options or other
awards previously granted by a company acquired by the Company or with which the
Company combines.

SECTION 3. Eligibility.

 

  (a) Awards may be granted to employees, officers, directors who are also
employees or consultants, independent consultants and advisers of the Company or
any Parent, Subsidiary or Affiliate of the Company (provided such consultants,
and advisers render bona fide services not in connection with the offer and sale
of securities in a capital-raising transaction). ISOs (hereinafter defined in
Section 6 hereof) may be granted only to employees (including officers and
directors who are also employees) of the Company or of a Parent or Subsidiary of
the Company.

 

  (b) A Participant may be granted more than one award under this Plan.

 

  (c) Holders of options and other awards granted by a company acquired by the
Company or with which the Company combines are eligible for grant of Substitute
Awards hereunder in connection with such acquisition or combination transaction.

SECTION 4. Stock Subject to the Plan.

 

  (a) The total number of Shares reserved and available for distribution
pursuant to the Plan shall be 1,023,313,015 Shares, which consists of
(i) 693,313,015 Shares that were previously approved by stockholders (of which
65,096,385 Shares remain available for future distribution as of August 31,
2017); and (ii) 330,000,000 additional Shares added in connection with this
amendment and restatement of the Plan on November 15, 2017 (the “2017 Amendment
Date”).

 

  (b) For purposes of Section 4, the aggregate number of Shares issued under
this Plan at any time shall equal only the number of Shares actually issued upon
exercise or settlement of an award (other than a Substitute
Award). Notwithstanding the foregoing, Shares subject to an award under the Plan
may not again be made available for issuance under the Plan if such Shares are:
(i) Shares that were subject to a stock-settled Stock Appreciation Right and
were not issued upon the net settlement or net exercise of such Stock
Appreciation Right, (ii) Shares delivered to or withheld by the Company to pay
the exercise price of an Option, (iii) Shares delivered to or withheld by the
Company to pay the withholding taxes related to an award, or (iv) Shares
repurchased on the open market with the proceeds of an Option exercise. Shares
which are subject to awards which terminate, expire, are forfeited or lapse and
Shares subject to awards settled in cash shall not count as Shares issued under
this Plan and may be utilized again with respect to awards granted under the
Plan.

 

  (c) Shares underlying Substitute Awards shall not reduce the number of Shares
available for distribution hereunder.

 

3



--------------------------------------------------------------------------------

  (d) Each Share awarded as a Stock Purchase Right or Long-Term Stock Award
(other than a Substitute Award) shall be counted against the share reserve set
forth in Section 4(a) above, and upon forfeiture shall also count for purposes
of Section 4(b), as 2.5 Shares.

 

  (e) Options and SARs on no more than 25,000,000 Shares and Long-Term Stock
Awards and Stock Purchase Rights on no more than 10,000,000 Shares may be
granted to any individual in any year under this Plan.

 

  (f)     

 

  (i) In the event that the Common Stock of the Company is split or
reverse-split, whether by stock dividend, combination, reclassification or
similar method not involving payment of consideration, the number of Shares
available for award under this Plan, in aggregate and individually as set forth
in Sections 4(a) and 4(e), the number of Shares deliverable under each Option,
Right or Long-Term Stock Award outstanding hereunder and the per Share exercise
price of each outstanding Option or Right shall automatically be proportionately
adjusted, subject to any required action by the Board or the stockholders of the
Company and compliance with Applicable Laws; provided, however, that the number
of Shares subject to any award denominated in Shares shall always be a whole
number.

 

  (ii) In the event that the Committee shall determine that any dividend or
other distribution (whether in the form of cash, Common Stock, other securities,
or other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction or event other
than an event described in Section 4(f)(i) affects the Common Stock such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and type of Shares (or
other securities or property) which thereafter may be made the subject of awards
under the Plan, including the aggregate and individual limits specified in
Section 4, (ii) the number and type of Shares (or other securities or property)
subject to outstanding awards, and (iii) the grant, purchase, or exercise price
with respect to any award or, if deemed appropriate, make provision for a cash
payment to the holder of an outstanding award; provided, however, that the
number of Shares subject to any award denominated in Shares shall always be a
whole number.

SECTION 5. Administration.

 

  (a) The Plan shall be administered by one or more Committees designated by the
Board to administer the Plan, constituted in such a manner as to satisfy the
Applicable Laws.

 

  (b) Once appointed, the Committee shall continue to serve until otherwise
directed by the Board. From time to time, the Board may change the size of the
Committee, appoint additional members thereof, remove members (with or without
cause), appoint new members in substitution therefor, fill vacancies, however
caused, and remove all members of the Committee and thereafter directly
administer the Plan, all to the extent permitted by Applicable Laws.

 

  (c) As used herein, except in Sections 18 and 20, references herein to the
Board shall mean the Board or the Committee, whichever is then acting with
respect to the Plan.

 

  (d) The Committee shall have the authority to construe and interpret the Plan,
to prescribe, amend and rescind rules and regulations relating to the Plan, and
to make all other determinations necessary or advisable for the administration
of the Plan, and any such interpretation shall be final and binding on all
persons having an interest in any award under this Plan. Without limiting the
generality of the foregoing, subject to the general purposes, terms, and
conditions of the Plan, and to the direction of the Board, the Committee shall
have full power to implement and carry out the Plan including, but not limited
to, the following:

 

  (i) to select the employees, officers, consultants, directors and advisers of
the Company and/or its Subsidiaries and Affiliates to whom Options, Rights and
Long-Term Stock Awards, or any combination thereof, may from time to time be
granted hereunder;

 

4



--------------------------------------------------------------------------------

  (ii) to determine whether and to what extent Options, Rights and Long-Term
Stock Awards, or any combination thereof, are granted hereunder;

 

  (iii) to determine the number of Shares to be covered by each such award
granted hereunder;

 

  (iv) to approve forms of grant or agreement, or other forms for communicating
to Participants that they have been granted an award under the Plan, for use
under the Plan;

 

  (v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any award granted hereunder;

 

  (vi) to determine the form of payment, if any, that will be acceptable
consideration for exercise of an Option, Right or Long-Term Stock Award granted
under the Plan;

 

  (vii) to determine whether, or to what extent and under what circumstances
Common Stock and other amounts payable with respect to an award under this Plan
shall be deferred either automatically or at the election of the Participant
(including providing for and determining the amount (if any) of any deemed
earnings on any deferred amount during any deferral period);

 

  (viii) to delegate to another committee of the Board or to members of
management certain of its powers hereunder to the extent permitted by Applicable
Laws;

 

  (ix) to determine the terms and restrictions applicable to Long-Term Stock
Awards, Stock Purchase Rights and the Restricted Stock purchased by exercising
such Rights; and

 

  (x) to adopt sub-plans applicable to particular Subsidiaries, Affiliates or
locations, which sub-plans may take precedence over other provisions of this
Plan, with the exception of Section 4(a), but unless otherwise superseded by the
terms of such sub-plan, the provisions of this Plan shall govern the operation
of such sub-plan.

 

  (e) In addition to such other rights of indemnification as they may have as
directors, members of the Committee shall be indemnified by the Company against
any reasonable expenses, including attorneys’ fees actually and necessarily
incurred, which they or any of them may incur by reason of any action taken or
failure to act under or in connection with the Plan or any option or other award
granted thereunder, and against all amounts paid by them in settlement of any
claim related thereto, (provided such settlement is approved by independent
legal counsel selected by the Company) or paid by them in satisfaction of a
judgment in any such action, suit or proceeding that such director is liable for
negligence or misconduct in the performance of his or her duties; provided that
within 60 days after institution of any such action, suit or proceeding a
director shall in writing offer the Company the opportunity, at its own expense,
to handle the defense of the same.

 

  (f) Notwithstanding anything to the contrary in this Plan, up to 5% of the
Shares reserved and available for distribution under this Plan (as set forth in
Section 4) may be granted without regard to any of the restrictions set forth in
Sections 9(a)(ii) and 20(b)(ii).

 

  (g) Notwithstanding any provision of the Plan to the contrary, all awards
granted under the Plan after the 2017 Amendment Date shall have a minimum
vesting period of one-year measured from the date of grant; provided, however,
that up to 5% of the Shares available for future distribution under this Plan as
of the 2017 Amendment Date may be granted without such minimum vesting
requirement. Nothing in this Section 5(g) shall limit the Company’s ability to
grant awards that contain rights to accelerated vesting on a termination of
employment or service (or to otherwise accelerate vesting), or limit any rights
to accelerated vesting in connection with a Change of Control. In addition, the
minimum vesting requirement set forth in this Section 5(g) shall not apply to
Substitute Awards.

SECTION 6. Stock Options. The Committee, in its discretion, may grant Options to
eligible Participants and shall determine whether such Options shall be
Incentive Stock Options (“ISOs”) within the meaning of the Code, Nonqualified
Stock Options (“NQSOs”) or any other type of Option which may exist from time to
time. Each Option shall be evidenced by a Grant which shall expressly identify
the Option as an ISO or as NQSO (or other type of Option, as applicable), and be
in such form and contain such provisions as the Committee shall from time to
time

 

5



--------------------------------------------------------------------------------

deem appropriate. Without limiting the foregoing, the Committee may, at any
time, or from time to time, authorize the Company, with the consent of the
respective recipients, to issue new Options.

The Committee shall determine the number of Shares subject to the Option, the
exercise price of the Option, the period during which the Option may be
exercised, and all other terms and conditions of the Option, subject to the
following:

 

  (a) Form of Option Grant. Each Option granted under this Plan shall be
evidenced by a Grant in such form (which need not be the same for each
Participant) as the Committee shall from time to time approve, which Grant shall
comply with and be subject to the terms and conditions of this Plan.

 

  (b) Date of Grant. The date of grant of an Option shall be the date on which
the Committee makes the determination to grant such Option unless otherwise
specified by the Committee. The Grant representing the Option will be delivered
to Participant with a copy of this Plan within a reasonable time after the
granting of the Option.

 

  (c) Exercise Price. The exercise price of an Option shall be determined by the
Committee on the date the Option is granted and may not be less than the Fair
Market Value of the Common Stock on the date the Option is granted.

 

  (d) Exercise Period. Subject to Section 5(g), Options shall be exercisable
within the times or upon the events determined by the Committee as set forth in
the Grant; provided, however, that no Option shall be exercisable after the
expiration of ten (10) years from the date the Option is granted. The Committee
may attach such conditions to the Shares issued upon exercise of an Option as it
shall determine, and may provide in any grant for Option exercise restrictions
to be waived in consideration of equivalent transfer or forfeiture provisions to
be applied to such underlying Shares.

 

  (e) Limitations on ISOs. The terms of any ISO granted under the Plan shall
comply in all respects with the provisions of Section 422 of the Code, or any
successor provision thereto, and any regulations promulgated thereunder.

 

  (f) Limitations on Transfer. Options granted under this Plan, and any interest
therein, shall not be transferable or assignable by the Participant, and may not
be made subject to execution, attachment or similar process, otherwise than by
will or by the laws of descent and distribution, and shall be exercisable during
the lifetime of the Participant only by the Participant; provided, however, that
in the Committee’s sole discretion, the terms of any NQSOs granted under the
Plan may permit the transfer of the vested portion of such NQSO by a Participant
for no consideration to or for the benefit of one or more members of the
Participant’s immediate family, including to a trust for the benefit of the
Participant’s immediate family.

 

  (g) Notice. Options may be exercised only by delivery to the Company or its
representative of a stock option exercise instrument in a form approved by the
Committee from time to time (which may be in written, electronic or other form
selected by the Committee from time to time and need not be the same for each
Participant), stating the number of Shares being purchased, the restrictions
imposed on the Shares, if any, and such representations and agreements regarding
Participant’s investment intent and access to information, if any, as may be
required by the Company to comply with the Applicable Laws, together with
payment in full of the exercise price for the number of Shares being purchased
or adequate provision therefor, in accordance with Section 6(h).

 

  (h) Payment. Payment for Shares purchased upon exercise of an Option may be
made in cash (by check) or, unless otherwise provided by the Committee in its
sole discretion: (i) by cancellation of indebtedness of the Company to the
Participant; (ii) by surrender of Shares having a Fair Market Value equal to the
applicable exercise price of the Options; (iii) pursuant to a broker-assisted
“cashless exercise” arrangement; (iv) through any other method specifically
approved by the Committee; or (v) by any combination of the foregoing, in each
such case to the extent permitted by Applicable Law.

 

  (i) Limitations on Exercise. In addition to exercise restrictions or other
vesting provisions set forth in any Grant, unless the Committee shall otherwise
determine, and except in the case of a Substitute Award, the exercisability of
an Option following termination of the Participant’s employment shall be subject
to this Section 6(i).

 

6



--------------------------------------------------------------------------------

  (i) If the Participant ceases to be employed by the Company or any Parent,
Subsidiary or Affiliate of the Company for any reason except death or
disability, such Participant’s Options may be exercised to the extent (and only
to the extent) that they would have been exercisable upon the date of
termination of the Participant’s employment, within three (3) months after the
date of termination (or such shorter time period as may be specified in the
Grant), but in any event no later than the expiration date of the Option;
provided, however, that if the Participant is an officer or principal
stockholder within the meaning of Section 16 of the Exchange Act, the three
(3) month period set forth in this Section 6(i)(i) shall be extended (but in no
event beyond the original expiration date specified in the Grant) by the number
of days equivalent to any “No Trading” period under the Company’s Insider
Trading Policy during which the Participant is prohibited from trading in the
Company’s Common Stock during such period.

 

  (ii) If the Participant’s employment with the Company or any Parent,
Subsidiary or Affiliate of the Company is terminated because of the Disability
of the Participant, or if the Participant dies within three (3) months of his
termination of employment, the Participant’s Options may be exercised to the
extent (and only to the extent) that they would have been exercisable on the
date of termination of the Participant’s employment, by the Participant (or the
Participant’s legal representative) within twelve (12) months after the date of
termination of employment (or such shorter time period as may be specified in
the Grant), but in any event no later than the expiration date of the Options.

 

  (iii) If the Participant’s employment with the Company or any Parent,
Subsidiary or Affiliate of the Company is terminated because of the death of the
Participant, the Participant’s Options may be exercised to the extent (and only
to the extent) that they would have been exercisable on the first vesting date
occurring after such death as may be specified in the Grant and on the next
subsequent vesting date, by the Participant’s legal representative within twelve
(12) months after the date of death (or such shorter period as may be specified
in the Grant), but in any event no later than the expiration date of the
Options.

 

  (iv) A Participant’s employment relationship shall be considered to have
terminated, and the Participant to have ceased to be employed by his or her
employer, on the earliest of:

 

  (A) the date on which the Company, or any Parent, Subsidiary or Affiliate of
the Company, as appropriate, delivers to the Participant notice in a form
prescribed by the Company that the Company, or such other entity, is thereby
terminating the employment relationship (regardless of whether the notice or
termination is lawful or unlawful or is in breach of any contract of
employment),

 

  (B) the date on which the Participant delivers notice in a form prescribed by
the Company, to the Company, or any Parent, Subsidiary or Affiliate of the
Company, as appropriate, that he or she is terminating the employment
relationship (regardless of whether the notice or termination is lawful or
unlawful or is in breach of any contract of employment),

 

  (C) the date on which the Participant ceases to provide services to the
Company, or any Parent, Subsidiary or Affiliate of the Company, as appropriate,
except where the Participant is on an authorized leave of absence, or

 

  (D) the date on which the Participant ceases to be considered an “employee”
under Applicable Law.

The Committee shall have discretion to determine whether a Participant has
ceased to be employed by the Company or any Parent, Subsidiary or Affiliate of
the Company, as appropriate, and the effective date on which such employment
terminated or whether such Participant is on an authorized leave of absence.

 

  (v) In the case of a Participant who is a director, consultant, or adviser,
the Committee will have the discretion to determine whether the Participant is
“employed by the Company or any Parent, Subsidiary or Affiliate of the Company”
pursuant to the foregoing Sections.

 

  (vi)

The Committee may specify a reasonable minimum number of Shares that may be
purchased on any

 

7



--------------------------------------------------------------------------------

  exercise of an Option, provided that such minimum number will not prevent the
Participant from exercising the full number of Shares as to which the Option is
then exercisable.

 

  (j) Modification of Options; No Repricing. The Committee shall have the power
to modify outstanding Options, provided that any such action may not, without
the written consent of the holder, impair any rights under any Option previously
granted. The Committee shall not, without the approval of the stockholders of
the Company, (i) reduce the exercise price of any previously granted Option,
(ii) cancel any previously granted Option in exchange for another Option with a
lower exercise price, (iii) cancel any previously granted Option in exchange for
cash or another award if the exercise price of such previously granted Option
exceeds the Fair Market Value of a share of Common Stock on the date of such
cancellation, or (iv) engage in any action that would be considered a
“repricing” under generally accepted accounting principles, in each case, other
than in connection with a Change of Control or the adjustment provisions set
forth in Section 4(f).

SECTION 7. Stock Appreciation Rights. The Committee, in its discretion, may
grant Stock Appreciation Rights to eligible Participants. The following
provisions apply to such Stock Appreciation Rights.

 

  (a) Grant of Stock Appreciation Right. The Stock Appreciation Right shall
entitle the holder upon exercise to an amount for each Share to which such
exercise relates equal to the excess of (x) the Fair Market Value on the date of
exercise of a Share over (y) the base or exercise price of the Common Stock
(which shall not be less than the Fair Market Value of the Common Stock on the
date of grant) as set forth in the applicable Grant. Notwithstanding the
foregoing, the Committee may place limits on the amount that may be paid upon
exercise of a Stock Appreciation Right. No Stock Appreciation Right shall be
exercisable after the expiration of ten (10) years from the date the Stock
Appreciation Right is granted.

 

  (b) Forfeiture of Option. If a Stock Appreciation Right is granted in tandem
with an Option, upon exercise of such Stock Appreciation Right, the related
Option shall no longer be exercisable and shall be deemed canceled to the extent
of such exercise.

 

  (c) Form of Payment. The Company’s obligation arising upon the exercise of a
Stock Appreciation Right may be paid in Common Stock or in cash, or in any
combination of Common Stock and cash, as the Committee, in its sole discretion,
may determine.

 

  (d) Other Provisions. Subject to Section 5(g), the Grant evidencing a Stock
Appreciation Right shall contain such other terms, provisions and conditions not
inconsistent with the Plan as may be determined by the Committee in its sole
discretion. The provisions of such Grants need not be the same with respect to
each recipient.

 

  (e) Modification of SARs; No Repricing. The Committee shall have the power to
modify outstanding Stock Appreciation Rights, provided that any such action may
not, without the written consent of the holder, impair any rights under any
Stock Appreciation Rights previously granted. The Committee shall not, without
the approval of the stockholders of the Company, (i) reduce the base price or
exercise price of any previously granted Stock Appreciation Right, (ii) cancel
any previously granted Stock Appreciation Right in exchange for another Stock
Appreciation Right with a lower base or exercise price, (iii) cancel any
previously granted Stock Appreciation Right in exchange for cash or another
award if the base or exercise price of such previously granted Stock
Appreciation Right exceeds the Fair Market Value of a share of Common Stock on
the date of such cancellation, or (iv) engage in any action that would be
considered a “repricing” under generally accepted accounting principles, in each
case, other than in connection with a Change of Control or the adjustment
provisions set forth in Section 4(f).

SECTION 8. Stock Purchase Rights.

 

  (a) Rights to Purchase. Stock Purchase Rights to purchase Restricted Stock may
be issued either alone, in addition to, or in tandem with other awards granted
under the Plan. After the Committee determines that it will offer Stock Purchase
Rights under the Plan, it shall advise the offeree in writing of the terms,
conditions and restrictions related to the offer, including the number of Shares
that such person shall be entitled to purchase, the price to be paid, and the
time within which such person must accept such offer, which shall in no event
exceed 60 days from the date the Stock Purchase Right was granted. The offer
shall be accepted by execution of a Restricted Stock Purchase Agreement (the
“Purchase Agreement”) in the form determined by the Committee.

 

8



--------------------------------------------------------------------------------

  (b) Repurchase Option. Unless the Committee determines otherwise, the Purchase
Agreement shall grant the Company a repurchase option exercisable upon the
voluntary or involuntary termination of the purchaser’s employment with the
Company for any reason (including death or Disability). The purchase price for
Shares repurchased pursuant to the Purchase Agreement shall be the original
price paid by the purchaser and may be paid by cancellation of any indebtedness
of the purchaser to the Company. Subject to Section 5(g), the repurchase option
shall lapse at such rate as the Committee may determine.

 

  (c) Other Provisions. The Purchase Agreement shall contain such other terms,
provisions and conditions not inconsistent with the Plan as may be determined by
the Committee in its sole discretion. The provisions of Purchase Agreements need
not be the same with respect to each purchaser.

SECTION 9. Long-Term Stock Awards.

 

  (a) Administration.

 

  (i) Subject to Section 5(g), Long-Term Stock Awards are stock bonus or stock
unit awards that may be granted either alone or in addition to other awards
granted under the Plan. The Committee shall determine the nature, length, price
(if any) and starting and ending dates of any restriction period
(the “Restriction Period”) for each Long-Term Stock Award, and shall determine
the time and/or performance factors which must be met for a Long-Term Stock
Award, the maximum amount payable under the Award and any targets for partial or
full payment under such Award, and the extent to which a Long-Term Stock Award
has been earned. Long-Term Stock Awards may vary from Participant to Participant
and between groups of Participants. A Long-Term Stock Award performance factor,
if any, shall be based upon the achievement of performance goals by the Company,
Parent, Subsidiary or Affiliate, a business unit or units of the Company, or
upon such individual performance factors or upon such other criteria as the
Committee may deem appropriate. Restriction Periods may overlap and Participants
may participate simultaneously with respect to Long-Term Stock Awards that are
subject to different Restriction Periods and different time and/or performance
factors. Long-Term Stock Awards shall be confirmed by, and be subject to the
terms of, a Long-Term Stock Award agreement. The terms of such agreements need
not be the same with respect to each Participant.

 

  (ii) Notwithstanding the foregoing, the Restriction Period for any Long-Term
Stock Award shall be no less than (A) three years if the Long-Term Stock Award
vests or is earned based on the passage of time and continued employment with or
service to the Company (or any Parent, Subsidiary or Affiliate) or (B) one year
if the Long-Term Stock Award vests or is earned on the basis of the achievement
of performance goals.

 

  (iii) At the beginning of each Restriction Period, the Committee shall
determine, for each Long-Term Stock Award subject to such Restriction Period,
the number of Shares to be awarded to the Participant or as to which the
restrictions shall lapse at the end of the Restriction Period, if and to the
extent that the relevant measures of time and/or performance for such Long-Term
Stock Award are met. Such number of Shares may be fixed or may vary in
accordance with such time and/or performance or other criteria as may be
determined by the Committee.

 

  (iv) No Long-Term Stock Award may be sold, assigned, transferred, pledged or
otherwise encumbered during its Restriction Period, provided, however, that a
Long-Term Stock Award held by a Participant may be transferred either for or
without consideration, during its Restriction Period if the Committee, in its
sole discretion, shall approve.

 

  (b)

Qualified Performance-Based Long-Term Stock Awards. In the case of any Long-Term
Stock Awards made to any person who is or may become a Covered Employee during
the Restriction Period before payment of the award, the Committee may grant
Long-Term Stock Awards that are intended to comply with the requirements of Code
section 162(m) (“Qualified Performance-Based Long-Term Stock Awards”). In such
case, the Committee shall condition the grant or vesting, as applicable, of the
stock bonus or unit upon the attainment of certain objectively determinable
performance goals established by the

 

9



--------------------------------------------------------------------------------

  Committee that are conditioned upon the satisfaction by the Company, Parent,
Subsidiary, or Affiliate, or a business unit or units of the Company, of one or
more of the following performance criteria (the “Qualified Performance
Criteria”) during a specified period of no less than three months: revenues,
operating expenses, return on assets, return on net assets, asset turnover,
return on equity, return on capital, market price appreciation of the Company’s
stock, economic value added, total stockholder return, net income, pre-tax
income, operating income, earnings per share, operating profit margin, net
income margin, sales margin (including both growth rates and margin
percentages), cash flow, market share, inventory turnover, sales growth,
capacity utilization, profit, EBIDTA growth, market capitalization, market
penetration or increase in customer base. As determined by the Committee,
Qualified Performance Criteria shall be derived from financial statements of the
Company prepared in accordance with generally accepted accounting principles
applied on a consistent basis, or, for Qualified Performance Criteria that
cannot be so derived, under an objective and non-discretionary methodology
established by the Committee prior to the issuance of a Qualified Performance
Based Long-Term Stock Award to a Covered Employee, the Committee shall make all
calculation of actual payments and shall certify in writing, prior to the
payment of such Long-Term Stock Awards, the extent, if any, to which the
specified performance goals have been met.

 

  (c) Adjustment of Awards. The Committee may provide at the time of grant for
the adjustment of the performance factors applicable to Qualified
Performance-Based Long-Term Stock Awards to include or exclude any objectively
determinable components of any performance measure, including, without
limitation, special charges such as restructuring or impairment charges, debt
refinancing costs, extraordinary or noncash items, unusual, nonrecurring,
infrequently occurring or one-time events affecting the Company or its financial
statements or changes in law, accounting principles or tax rules. In the case of
any Qualified Performance-Based Long-Term Stock Award, the Committee may not
increase the Common Stock that would otherwise be payable upon achievement of
the stated performance goal or goals, but may reduce or eliminate the maximum
Common Stock award due upon attainment of the stated performance goals, basing
such cutback either upon subjective performance criteria, individual performance
evaluations, or any other standards that are provided in the terms of the
Long-Term Stock Award.

 

  (d) Termination. Unless otherwise provided in the applicable Long-Term Stock
Award agreement, if a Participant terminates his or her employment or his or her
consultancy during a Restriction Period because of death or Disability, the
Committee may provide for an earlier payment in settlement of such award in such
amount and under such terms and conditions as the Committee deems appropriate.

Except as otherwise provided in the applicable Long-Term Stock Award agreement,
if a Participant terminates employment or his or her consultancy during a
Restriction Period for any other reason, then such Participant shall not be
entitled to any payment with respect to the Long-Term Stock Award subject to
such Restriction Period, unless the Committee shall otherwise determine.

 

  (e) Form of Payment. The earned portion of a Long-Term Stock Award may be paid
currently or on a deferred basis with such interest or earnings equivalent as
may be determined by the Committee. Payment shall be made in the form of cash,
whole Shares, including Restricted Stock, or a combination thereof, either in a
lump sum payment or in installments, all as the Committee shall determine.

SECTION 10. Withholding Taxes.

 

  (a) Withholding Generally. The Company shall have the right to withhold or
require the recipient to remit to the Company an amount sufficient to satisfy
federal, state, or local withholding tax requirements arising in connection with
the grant, exercise or settlement of any award under the Plan prior to the
delivery of any certificate or certificates for Shares or other amounts
hereunder.

 

  (b)

Stock Withholding. When a Participant incurs tax liability in connection with
the exercise or vesting of any Option, Right or Long-Term Stock Award, which tax
liability is subject to tax withholding under applicable tax laws, and the
Participant is obligated to pay the Company an amount required to be withheld
under applicable tax laws, the Committee may permit or require the Participant
to satisfy the withholding tax obligation by having the Company withhold from
the Shares otherwise to be delivered that number of Shares having a Fair Market
Value equal to the amount required to be withheld, determined on the date that
the amount of tax to be withheld is to be determined; provided, however, that
the Company shall not

 

10



--------------------------------------------------------------------------------

  allow withholding of Shares (i) upon exercise or vesting of any Option, Right
or Long-Term Stock Award in an amount which exceeds the maximum statutory tax
rates in the applicable jurisdiction including, without limitation, for federal,
state, local and payroll tax purposes, and subject to compliance with Applicable
Laws, or (ii) if such withholding is not permitted under Applicable Laws. Any
elections by a Participant to have Shares withheld for this purpose shall be
made in accordance with procedures established by the Committee from time to
time.

SECTION 11. Change of Control. Unless specifically provided to the contrary in
any Grant or Purchase Agreement, upon a Change of Control, (a) unless
outstanding Options, Rights and Long-Term Stock Awards are effectively assumed
by the surviving or acquiring corporation or otherwise remain outstanding, such
Options, Rights and Long-Term Stock Awards shall become fully vested and, if
applicable, exercisable, and any repurchase or resale restrictions applicable to
any award granted hereunder shall automatically lapse and such Options, Rights
or Long-Term Stock Awards shall expire on the consummation of such Change of
Control transaction at such times and on such conditions as the Committee shall
determine and (b) if an Option, Right or Long-Term Stock Award is effectively so
assumed or remains outstanding, and the Participant’s employment is terminated
(within the meaning of Section 6 hereof) by the surviving or acquiring
corporation without cause within twelve (12) months after the consummation of
such Change of Control transaction, such Option, Right or Long-Term Stock Award
shall accelerate and, if applicable, become immediately and fully exercisable,
and any repurchase or resale restrictions applicable to any such award shall
automatically lapse, upon such termination. In the event of a Change of Control,
the Committee may deem performance of a Long-Term Stock Award subject to
performance restrictions to have been achieved at the target or any other level
of performance.

SECTION 12. Employment Relationship. Nothing in the Plan or any award made
hereunder shall interfere with or limit in any way the right of the Company or
of any Parent, Subsidiary or Affiliate to terminate any Participant’s employment
or consulting relationship at any time, with or without cause, nor confer upon
any Participant any right to continue in the employ or service of the Company or
any Parent, Subsidiary or Affiliate.

SECTION 13. General Restriction. Each award shall be subject to the requirement
that, if, at any time, the Committee shall determine, in its discretion, that
the listing, registration, or qualification of the Shares subject to such award
upon any securities exchange or under any state or federal law, or the consent
or approval of any government regulatory body, is necessary or desirable as a
condition of, or in connection with, such award or the issue or purchase of
Shares thereunder, such award may not be exercised or paid in whole or in part
unless such listing, registration, qualification, consent, or approval shall
have been effected or obtained free of any conditions not acceptable to the
Committee. The Committee shall be under no obligation to obtain or seek such
listing, registration, qualification, consent or approval.

SECTION 14. Rights as a Stockholder/Dividends and Distributions. The holder of
an Option, Right or Long-Term Stock Award shall have no rights as a stockholder
with respect to any Shares covered by the Option, Right or Long-Term Stock Award
until the Shares subject to such award have been entered upon the records of the
duly authorized transfer agent of the Company. The Committee in its sole
discretion may credit to each holder of an Option, Right or Long-Term Stock
Award, in the form of dividend equivalents or otherwise, an amount equal to the
value of all dividends and other distributions (whether in cash or other
property) paid or distributed by the Company on the equivalent number of shares
of Common Stock; provided, however, that such holder will not be paid any
dividends or other distributions (or any related earnings or interest on such
dividends or distributions, if the Committee in its sole discretion provides for
such payments) unless and until the underlying Option, Right, Share or unit
vests. The value of dividends or other distributions (or any related earnings or
interest, if applicable) payable with respect to Options, Rights, Shares or
units that do not vest shall be forfeited.

SECTION 15. Clawback/Recoupment. An award granted under the Plan will be subject
to any provisions of Applicable Laws providing for the recoupment or clawback of
incentive compensation; any provisions as may be reflected in a recoupment or
clawback policy adopted by the Company; and any recoupment, clawback or similar
provisions that may be included in the applicable Award Document.

SECTION 16. Limitations on Assignment of Awards. Except as otherwise provided in
Section 6(f) and 9(a) hereof, no awards made hereunder shall be assignable or
transferable by the Participant except by will or by the laws of descent and
distribution and as otherwise consistent with the specific Plan provisions
relating thereto or as the

 

11



--------------------------------------------------------------------------------

Committee in its sole discretion shall approve either for or without
consideration. During the life of the Participant, an Option, Right or Long-Term
Stock Award shall be exercisable only by him or her, or by a transferee as
permitted by Section 6(f) or 9(a) hereof and any award agreement.

SECTION 17. Nonexclusivity of the Plan. Neither the adoption of the Plan by the
Board, the submission of the Plan to the stockholders of the Company for
approval, nor any provisions of the Plan shall be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including without limitation,
arrangements providing for the granting of Options otherwise than under the
Plan, and such arrangements may be either generally applicable or applicable
only in specific cases.

SECTION 18. Adoption and Stockholder Approval. This Plan shall become effective
on the date that it is adopted by the Board of the Company and approved by the
stockholders of the Company, in any manner permitted by applicable corporate
law.

SECTION 19. Term of Plan. Awards may be granted pursuant to this Plan from time
to time prior to the expiration hereof, which shall occur on the date of the
Company’s Annual Meeting of Stockholders in 2020.

SECTION 20. Amendment or Termination of Plan.

 

  (a) Except to the extent prohibited by applicable law and unless otherwise
expressly provided in a Grant or Purchase Agreement or in the Plan, the Board
may amend, alter, suspend, discontinue, or terminate the Plan or any portion
thereof at any time, provided, however, that no such amendment, alteration,
suspension, discontinuation or termination shall be made without (i) stockholder
approval if such approval is necessary to comply with any tax or regulatory
requirement for which or with which the Board deems it necessary or desirable to
qualify or comply, or (ii) the consent of the affected Participant, if such
action would adversely affect the rights of such Participant under any
outstanding award. Notwithstanding anything to the contrary herein, the
Committee or its delegee may amend the Plan and/or adopt subordinate
arrangements, policies and programs in each case subject to the authority set
forth in Section 4 hereof, in such manner as may be necessary to enable the Plan
to achieve its stated purposes in any jurisdiction outside the United States in
a tax-efficient manner and in compliance with local rules and regulations by
adopting schedules of provisions to be applicable to awards granted in such
jurisdiction.

 

  (b) The Committee may waive any conditions or rights under, amend any term of,
or amend, alter, suspend, discontinue or terminate, any award theretofore
granted, prospectively or retroactively, without the consent of any relevant
Participant or holder or beneficiary of an award, provided, however, that (i) no
such action shall impair the rights of any affected Participant or holder or
beneficiary under any award theretofore granted under the Plan and (ii) the
Committee may not materially amend a Long-Term Stock Award without the approval
of stockholders.

SECTION 21. Section 409A of the Code. With respect to awards that are subject to
Section 409A of the Code, the Plan is intended to comply with the requirements
of Section 409A of the Code, and the provisions of the Plan and any Award
Document shall be interpreted in a manner that satisfies the requirements of
Section 409A of the Code, and the Plan shall be operated accordingly. If any
provision of the Plan or any term or condition of any award would otherwise
frustrate or conflict with this intent, the provision, term or condition will be
interpreted and deemed amended so as to avoid this conflict.

SECTION 22. Governing Law. The Plan and each Award Document shall be governed by
the laws of the State of Delaware, without application of the conflicts of law
principles thereof.

 

12